               Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 1 of 13



UNITED STATESDISTRICT COURT
SOUTH ERN DISTRICT OFNEW YORK
------------------------------------------------------------------- X
                                                                    :
ASSO CIATIO N O FCO M M UTER R AIL                                  :
EM PLO Y EES LO CALNO . 9 ,                                         :
                                                                    :    Cas e No.
                                        Plaintiff,                  :
                                                                    :
             - agains t-                                            :
                                                                    :
M ETR O -NO R TH CO M M UTER R AILR O AD                            :
CO M PANY ,                                                         :
                                                                    :
                                        D e fe ndant.               :
                                                                    :
------------------------------------------------------------------- X


                                                COM PLAINT

                 Th e As s ociation ofCom m uter R ailEm ploye e s LocalNo. 9 (“A.C.R .E.”or

“Union”), byits unde rs igne d attorne ys , for its com plaintagains tM e tro-North Com m uter

R ailroad Com pany(“M NR ”or the “Com pany”), s tates as follows .


                                              INTRODUCTION

                 1.       Th is is an action for injunctive re lie fto pre s e rve s tatus q uo work ing

conditions unde r the R ailwayLabor Act(“R LA”), 45 U.S.C. §151 etseq., and to pre ve ntan

unlawfulunilateralch ange in term s and conditions ofe m ploym e ntand work ing conditions by

M NR during the m ids tofongoing ne gotiations and m e diation unde r the R LA. A.C.R .E. is the

e xclus ive collective bargaining re pre s e ntative ofthe M NR locom otive e ngine e rs . For the pas t

twe ntyye ars , M NR h as utilize d a tim e and attendance m onitoring s ys tem e ns h rine d in the

partie s ’collective bargaining agre e m e ntcalled the Cre w M anage m e ntSys tem (“CM S”). W h e n

utilizing CM S, e ngine e rs log into a CM S com puter term inalus ing the ir e m ploye e ide ntification

num be r and k e yinto a s ign-in s cre e n to e nter the ir arrivaltim e . Notwiths tanding the s e
                Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 2 of 13



e s tablis h e d term s and conditions ofe m ploym e nt,M NR , after h aving de laye d A.C.R .E.’s re q ue s ts

to m e e tand confe r re garding M NR ’s de s ire to ch ange the tim e and attendance m onitoring

s ys tem , M NR h as today, Se ptem be r 18, 2019 , unilaterallyim plem e nted an e ntire lyne w tim e

k e e ping s ys tem called K R O NO S, wh ich re q uire s -- in dire ctviolation ofNe w Y ork State law --

thatM NR locom otive e ngine e rs biom e tricallys can the ir finge r upon arriving atand leaving

work e ach day.

                 2.      M NR ’s actions h ave trigge re d a “m ajor dis pute”unde r the R LA, and the

Com pany’s intende d unilateralch ange s to the s tatus q uo, in de fiance ofR LA bargaining and

s tatus q uo obligations , m us tbe e njoine d. M NR m us tbe orde re d to bargain in good faith

conce rning its contem plated m odifications to e s tablis h e d term s and conditions ofM NR

locom otive e ngine e r e m ploym e ntand to re frain from unilaterallym odifying s uch term s and

conditions ofe m ploym e ntuntilthe bargaining provis ions ofthe R LA h ave be e n e xh aus ted.

                                    JURISDICTION AND VENUE

                 3.      Th is courth as juris diction ove r the pre s e ntaction unde r 28 U.S.C.

§§1331 and 1337 be caus e this cas e aris e s unde r the R LA, a fe de rals tatute thataffe cts inters tate

com m e rce .

                 4.      Ve nue prope rlylie s in this judicialdis trictunde r 28 U.S.C. §139 1

be caus e de fe ndantM NR is h e adq uartere d in and doe s bus ine s s in this judicialdis trictand

A.C.R .E. is h e adq uartere d in this judicialdis trict.

                                                 PARTIES

                 5.      A.C.R .E. is an unincorporated as s ociation and the dulyauthorize d

bargaining “re pre s e ntative ”as de fine d in Se ction 1, Sixth ofthe R LA (45 U.S.C. §151, Sixth)

for pe rs ons in the e m ployofM NR as locom otive e ngine e rs .



                                                     - 2-
                Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 3 of 13



                 6.      M NR is a com panye ngage d in the trans portation ofpas s e nge rs byrailin

inters tate com m e rce . Itope rates railroad-re lated facilitie s in this judicialdis trictatwh ich

e m ploye e s re pre s e nted byA.C.R .E. work . M NR is a “carrie r”as de fine d in Se ction 1, Firs tof

the R LA (45 U.S.C. §151, Firs t).

                                     FACTUAL BACK GROUND

TheCBA andOngoingRLA NegotiationsandM ediation

                 7.      A.C.R .E. h as be e n the collective bargaining re pre s e ntative ofthe M NR

locom otive e ngine e rs (the e m ploye e s thatope rate the com m uter trains )s ince 2000.

                 8.      A.C.R .E. and M NR are partie s to a collective bargaining agre e m e nt

(“CBA”)gove rning M NR locom otive e ngine e r term s and conditions ofe m ploym e nt. Th e CBA

be cam e am e ndable purs uantto the term s ofthe R LA on January15, 2017.

                 9.      Unde r the R LA, the partie s are obligated to m aintain the “s tatus q uo”and

the carrie r m aynotm ak e unilateralch ange s in rates ofpay, rules , or work ing conditions untilthe

lengthyproce s s ofbargaining and m e diation s e tforth in Se ctions 5 and 6 ofthe R LA are

e xh aus ted.

                 10.     Since the CBA be cam e am e ndable, A.C.R .E. and M NR h ave e ngage d in

R LA bargaining for a s ucce s s or agre e m e nt.

                 11.     O n July23, 2019 , A.C.R .E. invok e d the s e rvice s ofthe National

M e diation Board (“NM B”)unde r Se ction 5 ofthe R LA and, on July31, 2019 , the NM B

dock e ted the A.C.R .E.-M NR bargaining dis pute for m e diation. Th e partie s are pre s e ntly

s ch e duled to m e e twith the NM B-de s ignated m e diator on O ctobe r 17, 2019 .

                 12.     In 19 9 9 , M e tro-North de term ine d to im plem e nta ne w tim e and attendance

s ys tem called the Cre w M anage m e ntSys tem . M e tro-North bargaine d with the Union’s

pre de ce s s or union conce rning CM S, and the partie s e ntere d into a thre e -page letter agre e m e nt
                                                     - 3-
                Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 4 of 13



conce rning CM S thatwas incorporated into the CBA (atpage s 9 5-9 7). Th e CM S tim e k e e ping

s ys tem thatpe rtains to M NR locom otive e ngine e rs is us e d, and h as be e n us e d s ince the tim e it

was contractuallyagre e d to in 19 9 9 , to track the work ing h ours ofM NR locom otive e ngine e rs .

                 13.         Th atletter ofagre e m e nth as continue d, unm odifie d, in alls ubs e q ue nt

CBAs cove ring the M NR locom otive e ngine e rs . Th atcontractuallyagre e d to CM S s ys tem h as

continue d atalltim e s s ince as an e s tablis h e d term and condition ofe m ploym e ntfor the M NR

locom otive e ngine e rs .

                 14.         Atno tim e s ince bargaining com m e nce d to m odifythe curre ntCBA h as

M NR s ough tto ope n or m odifythe CBA to m ak e ch ange s to the agre e d-upon CM S tim e k e e ping

s ys tem .

M etroNorth’sM odificationoftheStatusQuo

                 15.         Purs uantto CM S, upon arriving atwork (the train s tation thats e rve s as

the ir cre w “bas e ”), e ngine e rs log into a CM S com puter term inalus ing the ir e m ploye e

ide ntification num be r and k e yinto a s ign in s cre e n to ve rifythe ir attendance (and for payroll

purpos e s ).

                 16.         M NR locom otive e ngine e rs s om e tim e s e nd the ir work dayatdiffe re nt

train s tations than the s tation atwh ich the ys tarted. W h e n thatoccurs , M NR locom otive

e ngine e rs are notre q uire d to re turn to the ir h om e bas e to log back into CM S and s ign out.

R athe r, on the ir ne xtwork day, the locom otive e ngine e r m ayk e yinto the CM S s ys tem atthe

be ginning ofthe ir ne xtas s ignm e ntwh ich autom aticallyve rifie s the e nd ofthe prior as s ignm e nt

bas e d on the e ngine e r’s “bulletine d”s ch e dule (thatis , the pre -planne d s ch e duled tim e s ofwork ).

                 17.         O n M ay17, 2019 , Anita L. M iller, the Ch ie fEm ploye e R e lations and

Adm inis trative O ffice r ofthe M TA (M NR ’s pare ntcom pany), laid outM TA’s plans to us e


                                                        - 4-
              Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 5 of 13



“K ronos biom e tric tim e clock s ”atalllocations atwh ich M NR locom otive e ngine e rs re portto

work . Sh e s tated thatin “locations thatdo notcurre ntlyus e K ronos ”-- s uch as the locations at

wh ich the M NR locom otive e ngine e rs ope rate -- “we willbe m igrating e m ploye e s to a K ronos

platform .” No date was the n s pe cifie d for the com m e nce m e ntofim plem e ntation ofthe ne w

s ys tem . Sh e furthe r s tated thats h e was re q ue s ting thatM NR m e e twith union re pre s e ntative s

conce rning the ch ange .

                 18.      M NR the n intende d thatthe ne w K R O NO S e lectronic tim e k e e ping

s ys tem would re place the tim e k e e ping portion ofthe CM S s ys tem for M NR e m ploye e s . Th e

K R O NO S s ys tem , unlik e the e xis ting CM S, woul
                                                      d re q uire the M NR locom otive e ngine e r to

h ave the ir finge rs biom e tricallys canne d wh e n the yarrive d atand leftwork for the day. Th e

s ys tem would requirethatthe s can also be done atthe e nd ofan e m ploye e ’s work day, unlik e the

curre ntCM S s ys tem wh e re e nd ofdays igning outis notre q uire d. Th is re q uire m e ntcould h ave

an im pacton othe r term s and conditions ofe m ploym e nts uch as pay. For e xam ple, the curre nt

practice is thatan e ngine e r’s payis notim pacted ifthe ys ign oute arlyor s ign in late. Itis

unclear wh e the r an e m ploye e wh os e s can is tak e n e arlyor late willh ave the ir payre duce d. Itis

also unclear h ow the K R O NO S biom e tric s canning s ys tem willim pactpaym e ntpractice s for

de adh e ad trains (wh e n the e ngine e r ope rates e q uipm e ntwithoutre ve nue ge ne rating pas s e nge rs

aboard)or tes ttrains atthe be ginning or e nd ofan as s ignm e ntthatdoe s notrun (e ngine e rs

pre s e ntlyare com pe ns ated for s uch s ch e duled tim e ).

                 19 .     Th e CBA contains no provis ion wh ich arguablyprovide s M NR with the

righ tto unilaterallyim plem e nta ne w biom e tric finge r s can tim e k e e ping s ys tem thatis diffe re nt

from and thatwould re place the CM S.




                                                       - 5-
              Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 6 of 13



                 20.     Notonlywould m andatorybiom e tric finge r s canning pre s e nts ubs tantial

privacyconce rns , butitalso would violate a Ne w Y ork law thats pe cificallyproh ibits e m ploye rs

from finge rprinting the ir e m ploye e s . SeeN.Y . Lab. Law §201-a (“no pe rs on, as a condition of

s e curing e m ploym e ntor ofcontinuing e m ploym e nt,s h allbe re q uire d to be finge rprinted”). Th e

Ne w Y ork State D e partm e ntofLabor, in an opinion letter dated April22, 2010, opine d thata

“biom e tric de vice ”that“interpre ts biom e tric inform ation from individuals’finge rprints,”is

proh ibited byNe w Y ork State law, e ve n ifitdoe s nots tore the biom e tric inform ation. See

Exh ibitA. W h ile M NR profe s s e s thatbiom e tric finge r s canning is notfinge rprinting, the yh ave

offe re d no s ubs tantiation for thatallege d dis tinction.

                 21.     O n June 11, 2019 , A.C.R .E. s e nta letter to the Ne w Y ork State

D e partm e ntofLabor inform ing itofM NR ’s intentto im plem e ntan unlawfulbiom e tric finge r

s canning s ys tem . Th e D e partm e ntofLabor h as notye tre s ponde d to A.C.R .E.’s letter.

                 22.     A.C.R .E. h as urge d M NR to de fe r im plem e ntation ofits ne w planne d

s ys tem untilthe D e partm e ntofLabor h as confirm e d thatM NR can proce e d with this s ys tem

notwiths tanding the prior D e partm e ntofLabor opinion letter and the proh ibitions ofNe w Y ork

law, butM NR h as re fus e d to do s o.

                 23.     In a m e e ting with M NR on or aboutAugus t2019 , allm e e ting attende e s --

both m anage m e ntand labor -- agre e d the re we re m anyope n, unre s olve d q ue s tions conce rning

K R O NO S’s im plem e ntation, and thatitwould be im portantand ne ce s s aryto, atm inim um , is s ue

an agre e d upon Q& A to e m ploye e s aboutthe ne w s ys tem prior to its im plem e ntation.

                 24.     O n Augus t8, 2019 , the Ge ne ralCh airm an ofA.C.R .E. wrote to M NR ’s

Vice Pre s ide ntofLabor R e lations and e xpre s s e d thatM NR ’s announce d intentto proce e d with

“im plem e ntation ofthe K ronos biom e tric attendance and tim e clock s is a unilateralch ange to our


                                                     - 6-
              Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 7 of 13



agre e m e ntand work ing conditions ”and thatM NR m us tne gotiate the ch ange with the Union.

Th e Ge ne ralCh airm an clos e d the letter bys tating thatA.C.R .E. look s “forward to m e e ting with

youto dis cus s this m atter furthe r.”

                 25.      M NR did notre s pond to the Augus t8 letter.

                 26.      O n Augus t29 , 2019 , M NR s e ntan e m ailto alle m ploye e s re m inding the m

that“biom e tric e nrollm e ntofe m ploye e s in the ne w clock s is curre ntlyunde rway”and that

e m ploye e s m us tbe gin the biom e tric finge r s canning on Se ptem be r 4, 2019 .

                 27.      O n Augus t30, A.C.R .E.’s Ge ne ralCh airm an wrote to the Pre s ide ntof

M e tro-North. H e e m ph as ize d thatthe Union was s tillawaiting a re s pons e to its Augus t8 letter

re q ue s ting a m e e ting to dis cus s the m anyis s ue s pre s e nted bythe propos e d K R O NO S /biom e tric

s ys tem . Th e Ch airm an s tre s s e d, again, thatim plem e ntation ofthe K R O NO S s ys tem withouta

ne gotiated agre e m e ntwith A.C.R .E. would be an unlawfulunilateralch ange in the e s tablis h e d

term s and conditions ofe m ploym e ntfor the e ngine e rs . H e re q ue s ted a prom ptm e e ting in

advance ofthe im plem e ntation date “s o thatwe can fullydis cus s q ue s tions and conce rns wh ich

we and the locom otive e ngine e rs wh o we re pre s e nth ave re garding this contem plated e ntire ly

ne w proce dure .” H e furthe r offe re d num e rous s pe cific dates the following we e k , including

be fore Se ptem be r 4, for a m e e ting and re q ue s ted thatM NR pos tpone the Se ptem be r 4

im plem e ntation date.

                 28.      O nlyafter re ce iving this letter did M NR agre e to m e e t. M NR agre e d to

pos tpone the im plem e ntation date untilSe ptem be r 18, 2019 , and CathyR inaldi, the Pre s ide ntof

M NR , m e twith A.C.R .E. on Se ptem be r 3, 2019 at3:00pm . M NR Pre s ide ntR inaldi e xplaine d

thats h e was noth igh lyk nowledge able aboutK R O NO S, butits im plem e nt
                                                                            ation was a political

im pe rative be ing im pos e d on the M TA and M NR “from Albany.” Atthe m e e ting, M NR agre e d


                                                      - 7-
              Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 8 of 13



to work jointlywith A.C.R .E. to drafta Q& A conce rning the ne w s ys tem thatcould be

dis tributed to e m ploye e s . H owe ve r, M NR also inform e d A.C.R .E. that,once im plem e nted by

M NR , itwould dis cipline M NR locom otive e ngine e rs wh o re fus e d to allow the ir finge rs to be

biom e tricallys canne d. Engine e rs pre s e ntlyare notdis cipline d ifthe yforge tto k e yin to the

CM S s ys tem atthe be ginning ofthe ir s h ift.

                29 .     Sh ortlyafter the m e e ting, A.C.R .E. drafted a Q& A and s e ntitfor

com m e ntto M NR Pre s ide ntR inaldi on Se ptem be r 6, 2019 . M s . R inaldi re s ponde d that“we

appre ciate your willingne s s to work with us on this .”

                30.      M NR de laye d re s ponding conce rning e ithe r the Q& A or the K R O NO S

im plem e ntation untilSe ptem be r 16, 2019 .

                31.      M NR ’s propos e d re s pons e s to the Q& A h igh ligh tthe im pe nding ch ange s

to the s tatus q uo. M NR conce de s thate m ploye e s willbe re q uire d to “s wipe in atthe s tartofe ach

s h iftande nd ofe ach s h ift”ata K R O NO S clock (e m ph as is adde d). Itm ak e s clear that

locom otive e ngine e rs now willbe s ubje ctto dis cipline for late or m is s e d s wipe s . M NR also

m ak e s plain thatfinge r s canning willbe re q uire d, wh ile claim ing thatthe “biom e tric s ys tem ”is

“nota finge rprint”butonlya “finge r im aging”s ys tem .

                32.      In a Se ptem be r 16, 2019 cove r letter to M NR ’s Q& A re s pons e , M NR Vice

Pre s ide ntofLabor R e lations Andre w J. Paulannounce d thatalle m ploye e s “willbe re q uire d to

s wipe in and outon a K ronos tim e clock e ffe ctive W e dne s day, Se ptem be r 18, 2019 .”

                33.      A.C.R .E. m e twith M r. Pauland othe r M NR m anage m e nton Se ptem be r

17, 2019 . Atthe m e e ting, M NR again re fus e d to ne gotiate an agre e m e ntconce rning the

K R O NO S biom e tric s ys tem , ins tead ins is ting thatM NR could unilaterallyim plem e ntthe

program as a “policy.”


                                                    - 8-
                 Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 9 of 13



                  34.    Later in the dayon Se ptem be r 17, 2019 , A.C.R .E. s e ntM r. Paula letter

s tating that“anyattem ptbythe railroad to im plem e ntch ange s through M e tro North ‘policy’

rathe r than through an agre e m e ntwith the Union doe s notconform with the obligations im pos e d

upon M e tro North bythe R ailwayLabor Actand would unlawfullym odifye s tablis h e d term s and

conditions ofe m ploym e ntthatapplyto the locom otive e ngine e rs .” Ne ve rthe les s , A.C.R .E.

e m ph as ize d thatitwas “pre pare d and willing to continue to m e e twith M e tro North to ne gotiate a

m utuallyacce ptable agre e m e nt,”and re q ue s ted thatM NR de layim plem e ntation pe nding an

agre e m e nt.

                  35.    At7:50 pm , M r. Paulwrote A.C.R .E. to once again s tate thatalle m ploye e

“are obligated to both s wipe in and outofthe K ronos e ffe ctive tom orrow, W e dne s day,

Se ptem be r 18th.” H e furthe r “advis e d thatanye m ploye e wh o doe s notwipe outvia K ronos

s tarting tom orrow willbe s ubje ctto dis ciplinaryaction.”

                                                 COUNT I

                  (VIOLATION OFTH E RLA’SSTATUSQUO OBLIGATIONS)

                  36.    Th e allegations containe d in paragraph s 1 through 35 above are

incorporated byre fe re nce as iffullys e tforth in this paragraph .

                  37.    M NR ’s im plem e ntation ofthe K R O NO S biom e tric finge r s can tim e

k e e ping s ys tem unilaterallyalters e s tablis h e d term s and conditions ofe m ploym e ntofA.C.R .E.-

re pre s e nted M NR locom otive e ngine e rs wh ile R LA ne gotiations and m e diation are continuing

and withoute xh aus ting the m andatorym e diation and s tatus q uo re q uire m e ntofthe R LA. Th e re

is no term ofthe CBA thatarguablype rm its s uch unilateralM NR action.

                  38.    M NR is obligated unde r Se ction 2 Firs tofthe R LA, 45 U.S.C. §152 Firs t,

to e xe rte ve ryre as onable e ffortto m ak e and m aintain agre e m e nts, and unde r Se ction 2 Se ve nth



                                                    -9 -
             Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 10 of 13



and Se ction 6, 45 U.S.C. § 152 Se ve nth and 156, to e xh aus tthe R LA’s m andatorybargaining

proce s s be fore unilaterallych anging rates ofpay, rules and work ing conditions .

                 39 .    M NR ne ithe r e xe rted e ve ryre as onable e ffortto m ak e and m aintain its

agre e m e ntwith A.C.R .E., nor e xh aus ted the R LA’s m andatorybargaining proce s s , prior to

unilaterallyim plem e nting K R O NO S.

                 40.     Byits cours e ofunilateralconductde s cribe above , M NR h as violated the

bargaining and s tatus q uo re q uire m e nts ofSe ction 2 Firs tand Se ve nth and Se ction 6 ofthe R LA.

                 41.     Unles s e njoine d, M NR willcontinue the above -de s cribe d unlawful

unilateralcours e ofconduct.

                                                 COUNT II

          (VIOLATION OFRLA GOOD FAITH BARGAINING OBLIGATIONS)

                 42.     Th e allegations containe d in paragraph s 1 through 41 above are

incorporated byre fe re nce as iffullys e tforth h e re in.

                 43.     M NR is obligated unde r Se ction 2 Firs t,Se cond, Th ird and Fourth, ofthe

R LA, 45 U.S.C. §152 Firs t,Se cond, Th ird, Fourth, to tre at,confe r, and bargain e xclus ive lyand

in good faith with A.C.R .E. with re gard to rates ofpay, rules , and work ing conditions for all

e m ploye e s in the clas s or craftofM NR locom otive e ngine e rs re pre s e nted byA.C.R .E. and with

re gard to alldis putes be twe e n A.C.R .E. and its locom otive e ngine e rs , as re pre s e nted byA.C.R .E.

M NR is furthe r obligated unde r the s e s tatutoryprovis ions to m ak e e ve ryre as onable e ffortto

m ak e agre e m e nts with A.C.R .E. conce rning rates ofpay, rules , and work ing conditions , to

m aintain s uch agre e m e nts, and to e xpe ditious lycons ide r and attem ptto s e ttle alldis putes

be twe e n M NR and its locom otive e ngine e rs , as re pre s e nted byA.C.R .E.




                                                    - 10 -
             Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 11 of 13



                 44.     M NR , byits cours e ofconductde s cribe d above , h as failed and re fus e d to

tre at,confe r, and bargain e xclus ive lyand in good faith with A.C.R .E., to m ak e e ve ryre as onable

e ffortto m ak e and m aintain agre e m e nts with A.C.R .E. or othe rwis e to ne gotiate in good faith

with A.C.R .E., and to m ak e e ve ryre as onable e ffortto cons ide r and s e ttle alldis putes with re gard

to rates ofpay, rules , and work ing conditions ofA.C.R .E.-re pre s e nted locom otive e ngine e rs .

Th is cours e ofbad faith conductde m ons trates thatM NR h as no s ince re intentto re ach an

agre e m e ntwith A.C.R .E. and is in violation ofthe obligations im pos e d on M NR bySe ctions 2

Firs t,Se cond, Th ird, and Fourth ofthe R LA, 45 U.S.C. §152 Firs t,Se cond, Th ird, and Fourth.

                 45.     M NR ’s cours e ofconduct,as de s cribe d above , cons titutes a failure and

re fus alto bargain in good faith with A.C.R .E. conce rning rates ofpay, rules , and work ing

conditions , in violation ofM NR ’s s tatutoryobligations unde r Se ction 2 Firs tofthe R LA, 45

U.S.C. §152 Firs t.

                 46.     Unles s e njoine d, M NR willcontinue the above -de s cribe d unlawful

unilateralcours e ofconduct.

                        APPROPRIATENESSOFEQUITABLE RELIEF

                 47.     Bythe conductde s cribe d above , M NR h as caus e d, and is continuing to

caus e , irre parable injuryto A.C.R .E. and the A.C.R .E. locom otive e ngine e rs itre pre s e nts. M NR

willcontinue to e ngage in this unlawfulcours e ofconductunles s e njoine d.

                 48.     A.C.R .E. h as fullycom plie d with allobligations unde r the CBA and the

R LA.

                 49 .    A.C.R .E. h as no ade q uate re m e dyatlaw.

                                        PRAYER FOR RELIEF

                 W herefore, plaintiffA.C.R .E. re s pe ctfullyre q ue s ts thatthis Courtis s ue the

following re lie f:

                                                   - 11 -
             Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 12 of 13



                   1.    Judgm e nt:

                                  (a)Enjoining, orde ring, dire cting, and re q uiring M NR and its

                                  dire ctors , office rs , age nts, and e m ploye e s , to re frain from

                                  im plem e nting the K R O NO S biom e tric finge r s canning s ys tem

                                  untilor unles s the re h as be e n m utualagre e m e ntwith A.C.R .E. on

                                  its im plem e ntation and untilthe Ne w Y ork State D e partm e ntof

                                  Labor h as de term ine d thatthis s ys tem doe s notviolate N.Y . State

                                  law, and

                                  (b)Enjoining, orde ring, dire cting, and re q uiring M NR and its

                                  dire ctors , office rs , age nts, and e m ploye e s , to re cognize and tre at

                                  e xclus ive lywith A.C.R .E. as the collective bargaining

                                  re pre s e ntative for M NR locom otive e ngine e rs , and to m ak e e ve ry

                                  re as onable good-faith e ffortto bargain with, m ak e and m aintain

                                  agre e m e nts, and to s e ttle alldis putes with A.C.R .E. with re s pe ctto

                                  the rates ofpay, rules , and work ing conditions ofallM NR

                                  locom otive e ngine e rs .


                   2.    A judgm e ntpurs uantto 28 U.S.C. §§2201 and 2202 de claring the righ ts

ofthe partie s .

                   3.    A judgm e ntawarding additionalre lie f, as de term ine d bythe Court,as m ay

be appropriate to fullyre m e dythe violations ofthe R LA byM NR and ofthe righ ts ofthe M NR

locom otive e ngine e rs , as re pre s e nted byA.C.R .E.

                   4.    Such othe r and furthe r re lie fas this Courtm ayde e m appropriate.




                                                     - 12 -
          Case 1:19-cv-08672 Document 1 Filed 09/18/19 Page 13 of 13




Dated: September 18, 2019
       New York, New York

                                      By:
                                             Stephen B. Moldof
                                             Evan Hudson-Plush
                                             Joshua J. Ellison
                                             COHEN,WEISS AND SIMON LLP
                                             900 Third Avenue, Suite 2100
                                             New York, NY 10022
                                             Telephone: (212)356-0210
                                             Facsimile: (646)473-8210
                                             smoldof@cwsny.corn

                                             Attorneysfor PlaintiffA,C.R.E. Local No. 9




                                    - 13 -
